Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19, 20 recites “input state”, “imaging position candidates” are unclear. 
Claim 9 recites “a certain distance” which is vague.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ITO HIKARI (JP2017084307, English translation by applicant submitted on 04/27/2021).
	Regarding claims 1, 19, 20, discloses an information processing apparatus comprising: a determination unit that determines an input state of a user based on a captured image of a first imaging device [Par. 14, "the visible light camera 103 is installed so as to look down on the operation surface 101 from above. The information processing apparatus 100 can function as a document camera for controlling the visible light camera 103 to capture an object placed on the operation surface 101 to obtain the read image]; and a sensor controller that determines an 
Regarding claim 2, discloses the information processing apparatus according to claim 1, wherein the positional relation includes a distance between the input-related object and each of the imaging position candidates or a direction of each of the imaging position candidates based on the input-related object ([0013] [System Configuration] FIG. 1A, …the range image sensor 102 is installed above the operation surface 101 so that the operation surface is viewed downward. The distance image is an image in which information corresponding to the distance from the reference position (for example, lens center) of the imaging means for imaging the distance image to the subject surface imaged on the pixel is reflected in the value of each pixel. In the present embodiment, the distance from the distance image sensor 102 to the operation surface 101 or the surface of the object existing above the operation surface 101 is reflected in the pixel value of the distance image captured by the range image sensor 102. The range image sensor 102 used in this embodiment is a TOF sensor (Time-Of-Flight sensor). …so that the difference in the time taken until the light is reflected to the difference (distance in the 
Regarding claim 3, discloses the information processing apparatus according to claim 1, wherein the second imaging device is narrower than the first imaging device in a view angle or is higher than the first imaging device in resolution (see figs. 1, element 103, and 102, see abstract, par. 20).
Regarding claim 4, fig. 1, discloses the information processing apparatus according to claim 1, wherein the first imaging device is an overhead sensor (element 103, par. 14m the visible light camera is installed so as to look down on the operation surface e 101 above), and the second imaging device is a homing sensor.

Regarding claim 6, fig. 1, discloses the information processing apparatus according to claim 5, wherein the information processing apparatus comprises an input controller that performs processing related to the input image (“the control unit recognizes that an end portion of the operation tool is touching the operation surface, based on the operation information input by the operation input unit").
Regarding claim 7, figs. 1-3, discloses the information processing apparatus according to claim 6, wherein the processing related to the input image is started by indication of the pointing surface with the operator (see pars. 22, 23, 35, 49, FIG. 1 (a) as viewed along the x axis positive direction in the vicinity of the operator's hand 106. At this time, the hand 106 of the operator stretches the index finger and touches the operation surface 101. The information processing apparatus 100 specifies the position of the fingertip of the index finger as the pointing position 200 based on the distance image captured from the upper side and the operator touches the operation surface 101 by threshold processing on the z coordinate of the indication position 200 It is judged that it is in a state where it is present; see pars. 37, 38).
Regarding claim 8, figs. 1-3, discloses the information processing apparatus according to claim 6, wherein the processing related to the input image ends when a first in each frame, the center of the portion where the hand region 109 crosses the image end 111 is defined as the intrusion position of the hand. In the case of the hand region 109 of FIG. 1 (b), the penetration position 112 is specified. The intruding position 112 is also acquired as three-dimensional position information in the real space by converting the position information defined in the range image. In the present embodiment, when a plurality of hand regions are detected from the range image, the indication position and the intrusion position are specified for each of the hand regions. Then, a touch operation is recognized for each of the plurality of hand regions. In this specification, it is assumed that the operator's hand 106 and its finger are used as an example of the operating body used for the input of the touch operation by the operator and the end portion thereof. However, in this embodiment, the present invention is applicable not only to fingers but also to instruments such as a stylus and a robot arm. Note that the end portion of the operation body indicates a portion used for indicating the indicated position for the touch operation. The end portion belongs to a part of the operating body and may not necessary).
Regarding claim 9, figs. 1-3, discloses the information processing apparatus according to claim 6, wherein the input state includes at least either a state in which the operator indicates the pointing surface or a state in which a distance between the user and the pointing surface is shorter than a certain distance (see pars. 20-27).
[0022] Here, with reference to FIG. 2, problems to be solved by the present embodiment will be explained again. FIG. 2 shows an example of the correspondence relationship between the state of the hand and the hand region during the touch operation. FIG. 2 (a) is a view of the table top interface system shown in FIG. 1 (a) as viewed along the x axis positive direction in the vicinity of the operator's hand 106. At this time, the hand 106 of the operator stretches the index finger and touches the operation surface 101. The information processing apparatus 100 specifies the position of the fingertip of the index finger as the pointing position 200 based on the distance image captured from the upper side and the operator touches the operation surface 101 by threshold processing on the z coordinate of the indication position 200 It is judged that it is in a state where it is present. Specifically, when the z coordinate is smaller than the value representing the height from the operation surface 101 set as the threshold value, it is determined that the operation surface 101 is touched by the fingertip. Here, even if the operator's finger is not in physical contact with the operation surface 101, when the z coordinate is lower than the threshold value, it is regarded that the touch state is all. This determination process is referred to as touch determination hereinafter. In addition, when it is determined that the operation surface 101 is being touched by the fingertip, that is, the touch operation is being accepted based on the indication position on which the information processing apparatus 100 is to be processed, at the instructed position or the operation body thereof is touched It says there is).
Regarding claim 11, figs. 1-3, discloses the information processing apparatus according to claim 10, wherein the input controller displays a second image based on The projector 104 projects an image on the operation surface 101 based on the output information. The image projected here is, for example, an initial screen on which operation menus are listed, a screen showing the final state when the information processing apparatus 100 was operated last time, and the like; see figs. 1-3).
Regarding claim 12, figs. 1-3, discloses the information processing apparatus according to claim 10, wherein the display processing is executed by causing a projector to project the first image onto the pointing surface (see pars.19, 23, 35, and 44).
Regarding claim 14, figs. 1, 6, 7, the information processing apparatus according to claim 6, wherein the sensor controller, based on a positional relation between the input-related object and an imaging device candidate provided at each of the imaging position candidates and the input state, selects the second imaging device from a plurality of the imaging device candidates to determine a position at which the second imaging device is provided to be the imaging position (see pars. 25, 27-29, 35, 55, 57, pars. 65, 68).
Regarding claim 15, figs. 1, 6, 7, the information processing apparatus according to claim 14, wherein the sensor controller determines the imaging position based on an evaluation value related to the positional relation and the input state, and the evaluation value includes a size of the input-related object appearing in a captured image by each of the imaging device candidates, a rotational angle of each of the imaging device 
Regarding claim 16, figs. 1, 6, 7, the information processing apparatus according to claim 14, wherein the sensor controller determines the imaging position based on resolution of each of the imaging device candidates or a detection result of external light by each of the imaging device candidates, the positional relation, and the input state (see pars. 30, 31).
Regarding claim 17, figs. 1, 6, 7, the information processing apparatus according to claim 1, wherein the sensor controller moves the second imaging device to the determined imaging position (see pars. 39, 40, 48-50, 66-69).
Regarding claim 18, figs. 1, 6, 7, the information processing apparatus according to claim 17, wherein the sensor controller determines the imaging position based on a movement distance until the second imaging device reaches each of the imaging position candidates, the positional relation, and the input state (see pars. 2, 13-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO HIKARI (JP2017084307, English translation by applicant submitted on 04/27/2021) in view of Niikawa (US 2002/0135688).
Regarding claim 13, Ito figs. 1, 3, 6, discloses the information processing apparatus according to claim 6.
However, Ito is silent about a weight coefficient of each of the evaluation values.
It would have been obvious to the killed in the art at the time of the invention to provide a weight coefficient of each of the evaluation values in suggested by Niikawa, the motivation in order to possible to reduce the data size.
Therefore, the combination of Ito and Niikawa, discloses the sensor controller determines the imaging position based on a plurality of evaluation values including an evaluation value according to the positional relation and a weight coefficient of each of the evaluation values, and the weight coefficient is determined based on a type of the operator (see Ito pars. 13, 14, Niikawa pars. 85, 237).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/           Primary Examiner, Art Unit 2623